Citation Nr: 1500003	
Decision Date: 01/02/15    Archive Date: 01/09/15

DOCKET NO.  09-46 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a shell fragment wound of the left forearm.

2.  Entitlement to service connection for cervical spine disability.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to a compensable rating for bilateral hearing loss.

5.  Entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder (PSTD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions from February 2009, February 2010, and July 2010 originating from the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).  


REMAND

The Veteran contends that he is entitled to service connection for a cervical spine disability, a low back disability, and residuals of a shell fragment wound of the left forearm.  The Veteran also contends that he is entitled to compensable rating for bilateral hearing loss and a rating in excess of 50 percent for PTSD.  In an October 2014 correspondence to the Board the Veteran requested to appear at a hearing before the Board at a local VA office for all issues listed.  The requested hearing has not yet been scheduled.

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2014).  Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  In the present appeal the Veteran stated that he did not receive notification of the specifics of his claim prior to the date of the hearing.  He then requested that another Travel Board hearing be scheduled.  The Board finds that such a hearing is warranted and should be scheduled.

Accordingly, the case is REMANDED for the following action:


Schedule the appellant for a hearing before a VLJ of the Board at the local regional office, following the procedures under 38 U.S.C.A. § 7107 (West 2014) and 
38 C.F.R. § 20.704 (2013).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


